DETAILED CORRESPONDENCE

	This rejection is in response to Request for Continued Examination filed on 05/27/2021.
	Claims 24-30 and 33-34 are currently pending and have been examined.
	Claims 1-23 and 31-32 are cancelled
	Claims 35-46 are new.
	Claims 24-29 and 33-34 are currently amended.
Claims 24-30 and 33-46 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see page 7, filed 05/27/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 7-9 that paragraphs [0057] and [0269-0270] aid to overcome the 35 U.S.C. 112(a) rejection to claim 34, Examiner respectfully disagrees.
Claim 34 recites “wherein the electronic device is configured to simultaneously associate the sensor module with the first and second individuals.”
Applicant argues that the following paragraphs support claim 34:
[0057]: a sensor module configured to obtain data relating to a physiological parameter of the individual during an athletic activity; and an electronic device separate from the sensor module and configured to associate the sensor module with the individual, wherein the sensor module is configured to be separately associated with a plurality of discrete individuals in the retail environment.
[0269] As illustrated in FIG. 17, an embodiment a module of a GUI may enable the retail enhancement system 10 may support multiple individuals 100 such as multiple runners in different parts or phases of a sales cycle. For example, one runner may be registering and inputting personal information into the electronic device 306, while another runner is out for a data collection run. In an embodiment, the parts or phases may include pre run, out running, completed run, and analysis. Other phases may be included as sub-phases, or phases not specific to running. Certain embodiments may include other athletic activity phases. As an example, in an embodiment a pre run phase may include individuals 100 that are currently in the store and have not paired any sensor modules 104 yet. An out running phase may include individuals that have paired sensor modules 104. In some embodiments, this out running phase may only be A completed run phase may include individuals 100 that have returned from a run and that the sensor modules 104 are ready for data collection and download from the sensor modules 104. In some embodiments, this completed run phase may only be shown on the electronic device 306 where the personal information was collected. An analysis phase may include individuals 100 whose data has been downloaded from the sensor modules 104.
[0270] In some embodiments, individuals may be identified by customer icons, which may include a gender icon, or a photo of the individual. The customer icon may also include customer specific info such as how long an individual has been running, name, and the like. In some embodiments, individuals may be able to be deleted from the electronic device 306 from the phase screen. 
The specification clearly does not recite that the electronic device is configured to simultaneously associate the sensor module with the first and second individuals. There are a plurality of sensor modules 104 that collect data associated with individuals 100 and the module of the GUI supports multiple individuals. The sensor module is separately associated with a plurality of individuals. The electronic device configured to simultaneously associate the sensor module with the first and second individuals is not the same as a module of a GUI that supports multiple individuals 100 (e.g. multiple runners in different parts or phases of a sales cycle). Also, a module of a GUI is not the same as the sensor module. Therefore, claim 34 contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventor had possession of the claimed invention.
	With respect to Applicant’s arguments on page 10 of remarks filed on 05/27/2021 that Coza fails to disclose or suggest at least "wherein the sensor module is configured to be associated with a first individual ... and is further configured to be separately associated with a second individual" because Coza fails to disclose or suggest a sensor module associating with multiple individuals, Examiner respectfully disagrees.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not recite “a sensor module associating with multiple individuals,” but recite that the sensor module is configured to be associated with a first individual and separately associated with a second individual. 
Coza teaches wherein the sensor module is configured to be associated with a first individual ... and is further configured to be separately associated with a second individual" because Coza teaches that sensors may be separate from but in communication with the sensor module including sensors capable of measuring a variety of athletic performance parameters. The sensor module includes one or more sensors that sense and monitor characteristics about a plurality of individuals during participation in an athletic activity. (Coza, [0057]; [0061-0062]; [0137]; [0083]; [0120]; [0288]; and [0295]).
With respect to Applicant’s arguments on page 11 of remarks filed on 05/27/2021 that Coza fails to disclose or suggest at least "wherein the electronic device is configured to: separately associate the sensor module with the first individual and the second individual" because Examiner respectfully disagrees.
Coza teaches "wherein the electronic device is configured to: separately associate the sensor module with the first individual and the second individual because 
With respect to Applicant’s arguments on page 12-13 of remarks filed on 05/27/2021 that it is not obvious to combine Coza and Pattillo, Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Coza teaches determining characteristics of a user’s foot such as gait from the sensor module and Pattillo teaches recommending footwear based on the determined foot characteristics of a user’s stride.  Therefore, it is obvious to one of ordinary skill in the art that footwear maybe recommended based on foot characteristics of an individual such as stride or gait by combining Coza with Pattillo.  

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites “wherein the electronic device is configured to simultaneously associate the sensor module with the first and second individuals.”
However, applicant’s specification fails to recite simultaneously associate the sensor module with the first and second individuals. Instead, applicant’s specification paragraph [0057] states that the sensor module is configured to be separately associated with a plurality of discrete individuals in the retail environment and [0059]: states that the individual may be a first individual and the athletic activity is a first athletic activity, wherein the first sensor module is configured to be removably attached 
Therefore, the sensor module is not simultaneously associating the sensor module with the first and second individuals, the sensor module is separately associating a first individual during a first activity and a second individual during a second activity not both individuals during the same activity or simultaneously.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "enough" in claims 43-44 is a relative term which renders the claim indefinite.  The term "enough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much is enough of the data for the first individual has been collected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28-30, 33-35, 39-41, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Coza et al. (Pub. No.: US 2013/0274904 A1, hereinafter “Coza”) in view of Pattillo et al. (Pub. No.: US 2004/0143452 A1, hereinafter “Pattillo”).
Regarding claim 24 
Coza discloses a retail enhancement system, comprising: 
a sensor module comprising: a sensor, the sensor comprising at least one of a magnetometer, an accelerometer, and an angular momentum sensor (Coza, [0069]: sensor module; [0076]: accelerometer; [0077]: magnetometer; [0084]: angular momentum sensor), 
wherein the sensor module is configured to be associated with a first individual and to obtain a data for the first individual relating to a physiological parameter of the first 
wherein the sensor module is configured to be removably attached to a first article of footwear to be worn by the first individual during the first athletic activity and is further configured to be removably attached to a first article of footwear to be worn by the second individual during the second athletic activity (Coza, [0064]: sensor module physically coupled to an article of footwear by releasable means; [0225]: sensor modules mounted to footwear during athletic activity; [0070]: footwear; [0212]; [0288]: individuals monitored during different activities);
and an electronic device that is separate from the sensor module, wherein the electronic device is configured to: separately associate the sensor module with the first individual and the second individual; receive the data for the first individual and for the second individual from the sensor module (Coza, FIG. 8A, [0111-0112]: sensor module may communicate with a portable electronic device; [0120]: The sensor modules may sense characteristics about individuals and transmit data indicative of the characteristics to the portable electronic device;[0083]: other 
determine a first characteristic about a gait of the first individual based on the data for the first individual, the first characteristic about the gait of the first individual comprising one of foot strike type, rate of pronation, and degree of pronation (Coza, [0083]: measurements related to stride and force; [0063-0064]: sensor module monitors foot; [0212]: determine characteristics of a runner's motion of foot; [0120]: sensor modules may sense characteristics about individuals in the session of athletic activity, and transmit data indicative of the characteristics to the portable electronic device; FIG. 25, [0274-0276] and [0288]); 
determine a first characteristic about a gait of the second individual based on the data for the second individual, the first characteristic about the gait of the second individual comprising one of foot strike type, rate of pronation, and degree of pronation (Coza, [0083]: measurements related to stride and force; [0063-0064]: sensor module monitors foot; [0212]: determine characteristics of a runner's motion of foot; [0120]: sensor modules may sense characteristics about individuals in the session of athletic activity, and transmit data indicative of the characteristics to the portable electronic device; FIG. 25, [0274-0276] and [0288]). 
Coza teaches first characteristics about the gait of the individuals and making recommendations (Coza, [0212] and [0290]) but does not explicitly teach:
provide a first recommendation about a second article of footwear to be worn by the first individual to the first individual based on the first characteristic about the gait of the first individual; 
provide a first recommendation about a second article of footwear to be worn by the second individual to the second individual based on the first characteristic about the gait of the second individual. 
However, Pattillo teaches that it is known to include:
provide a first recommendation about a second article of footwear to be worn by the first individual to the first individual based on the first characteristic about the gait of the first individual (Pattillo, [0029]:  determine appropriate shoes based on the individual's cushioning requirements or pronation requirements and suggest shoes to the individual; [0032]: pronation requirements includes gait; [0034]: shoe recommendations; [0037]; [0059]); 
provide a first recommendation about a second article of footwear to be worn by the second individual to the second individual based on the first characteristic about the gait of the second individual (Pattillo, [0029]:  determine appropriate shoes based on the individual's cushioning requirements or pronation requirements and suggest shoes to the individual; [0032]: pronation requirements includes gait; [0034]: shoe recommendations; [0037]; [0059]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza with Pattillo to include the aforementioned limitations since such a modification would be predictable. Specifically, Coza would continue to teach determining the first characteristics of the individuals based on gait 


Regarding claim 28 
The combination of Coza and Pattillo teaches the system of claim 24 as well as:
wherein the electronic device separately associating the sensor module with the first individual and the second individual comprises wirelessly connecting the sensor module with the electronic device (Coza, FIG. 8A, [0111-0112]: sensor module may communicate with a portable electronic device; [0120]: The sensor modules may sense characteristics about individuals and transmit data indicative of the characteristics to the portable electronic device; [0083]: other sensors that may be separate from but in communication with the sensor module may include sensors capable of measuring a variety of athletic performance parameters; [0237]).


Regarding claim 29 
The combination of Coza and Pattillo teaches the system of claim 24 as well as:
wherein the sensor module is a first sensor module, and wherein the retail enhancement system further comprises a second sensor module (Coza, FIG. 8B, [0117]: first sensor module communicating with second sensor module).


Regarding claim 30 
The combination of Coza and Pattillo teaches the system of claim 29 as well as:
wherein the first sensor module is configured to be removably attached to the first article of footwear to be worn by the first individual during the first athletic activity and the second sensor module is configured to be removably attached to a second article of footwear to be worn by the first individual during a second athletic activity (Coza, [0061]: individuals engaged in athletic activities; [0137]: data obtained by the sensor module; [0083]: physical parameters associated with the individual's athletic activity; [0120]: sensor module sense characteristic about individuals during session of athletic activity; [0288]: individuals monitored via sensor modules during different athletic activities; [0064]: sensor module physically coupled to an article of footwear by releasable means; [0225]: sensor modules mounted to footwear during athletic activity; [0070]: footwear; [0212]; [0288]: individuals monitored during different activities [0083] and [0295]).


Regarding claim 33
The combination of Coza and Pattillo teaches the system of claim 30, wherein the electronic device is configured to provide a second recommendation …to the first individual based on the data for the first individual during the first athletic activity and the second athletic activity (Coza, [0290]: recommendation based on athletic activity performed by individuals; [0288]: individuals may be monitored while participating in different athletic activities).
Coza does not explicitly teach:
provide a second recommendation about a third article of footwear to be worn by the first individual (emphasis added).
However, Pattillo teaches that it is known to include:
provide a second recommendation about a third article of footwear to be worn by the first individual (emphasis added) (Pattillo, [0029]:  determine appropriate shoes and suggest shoes to the individual; [0034]: shoe recommendations; [0032]; [0037]; [0059]).
The motivation to combine Coza and Pattillo is the same as set forth above in claim 24.



Regarding claim 34 
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device is configured to simultaneously associate the sensor module with the first individual and the second individual (Coza, [0288]: plurality of individuals may be monitored simultaneously by same monitoring system; [0107]: information communicated between sensor module and electronic device).


Regarding claim 35
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device comprises a graphical display configured to identify the first individual by a first icon and the second individual by a second icon (Coza, FIG. 25, [0274]: display with icons of individuals; [0128]: icon and display; [0122]: display metrics). 


Regarding claim 39
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device comprises a graphical display configured to display one or more sales phases of the first individual (Coza, FIG. 30, [0284]: display real-time feedback of aspects of movement during any activity of individual via display screen).  


Regarding claim 40 
The combination of Coza and Pattillo teaches the system of claim 39, wherein the one or more sales phases comprises at least one of a pre athletic activity phase, an athletic activity phase, a data collection and download phase, and an analysis phase (Coza, FIG. 30, [0284]: aspects of movement during any activity of individual; [0231]: an athletic activity (e.g., before, during, or after an athletic activity); [0265]: analyzes sensed data before jump detected; [0128]: analyze a session of athletic activity in real time during the session of athletic activity, or after completion of the session of athletic activity; [0162]: record movement data in response to sensor module identifying movement to track; [0120-0121]: transmit and display sensed characteristics from session of athletic activity; [0271]).  


Regarding claim 41 
The combination of Coza and Pattillo teaches the system of claim 40, wherein at least one of the athletic activity phase and the analysis phase is only displayed on the electronic device that collected personal information of the first individual (Coza, [0271]: representations of activity metrics can be output via a visual display to personal computer; [0128]: analyze a session of athletic activity; [0120-0121]: transmit and display sensed characteristics from session of athletic activity; FIG. 30, [0284]: display real-time feedback).


Regarding claim 45 
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device is further configured to provide feedback to the first individual regarding the first characteristic about the gait of the first individual (Coza,[0260] and [0280]: provide feedback to help guide individual through performance of the instructed movement; [0284]: real-time feedback can be provided during any activity of individual; [0083]: measurements related to stride and force; [0063-0064]: sensor module monitors foot; [0212]: determine characteristics of a runner's motion of foot; [0120]: sensor modules may sense characteristics about individuals in the session of athletic activity, and transmit data indicative of the characteristics to the portable electronic device; FIG. 25, [0274-0276] and [0288]).


Regarding claim 46 
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device is further configured to separately associate the sensor module with the first individual and the second individual in different parts of a sales cycle (Coza, [0083]: other sensors that may be separate from but in communication with the sensor module may include sensors capable of measuring a variety of athletic performance parameters; FIG. 30, [0284]: aspects of movement during any activity of individual; [0231]: an athletic activity (e.g., before, during, or after an athletic activity); [0265]: analyzes sensed data before jump detected; [0128]: analyze a session of athletic activity in real time during the session of athletic activity, or after completion of the session of athletic activity; [0162]: record movement data in response to sensor module identifying movement to track; [0120-0121]: transmit and display sensed characteristics from session of athletic activity; [0271]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Dean et al. (Pub. No.: US 2002/0178093 A1, hereinafter “Dean”).

Regarding claim 25 
The combination of Coza and Pattillo teaches the system of claim 24 as well as:
…information about the first individual related to the first athletic activity and the second individual related to the second athletic activity (Coza, [0120]: sensor modules may sense characteristics about individuals in the session of athletic activity, and transmit data indicative of the characteristics to the portable electronic device; [0083]; [0063-0064]; [0212]; FIG. 25, [0274-0276] and [0288]).
Coza and Pattillo does not teach:
wherein the electronic device is configured to prompt a retailer to enter information…
However, Dean teaches that it is known to include: 
wherein the electronic device is configured to prompt a retailer to enter information…(Dean, FIG 2c., [0195]: seller interface prompts seller for information; [0198]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Dean to include the aforementioned limitations since such a modification would be predictable. Specifically, the combination of Coza and Pattillo would continue to teach information about the individuals related to the first and second athletic activities except that now a retailer is 

Regarding claim 26 
The combination of Coza, Pattillo, and Dean teaches the system of claim 25 as well as:
wherein …to attach the sensor module to the first article of footwear to be worn by the first individual and pair the sensor module to the electronic device (Coza, [0212]: mount sensor module to footwear;[0111-0112]; [0120]; [0079]; [0104]);
The combination of Coza and Pattillo does not explicitly disclose:
wherein the electronic device is configured to prompt the retailer or the first individual…
However, Dean teaches that it is known to include:
wherein the electronic device is configured to prompt the retailer or the first individual (Dean, FIG 2c., [0195]: seller interface prompts seller; [0198]).
The motivation to combine Coza, Pattillo, and Dean is the same as set forth above in claim 25.

Regarding claim 27 
The combination of Coza, Pattillo, and Dean teaches the system of claim 26 as well as:
wherein the electronic device is configured to receive the data for the first individual during the first athletic activity from the paired sensor module (Coza, [0095]: sensor modules monitors user during athletic activity; FIG. 8A, [0111-0112]: sensor module may communicate with a portable electronic device; [0120]: The sensor modules may sense characteristics about individuals and transmit data indicative of the characteristics to the portable electronic device; [0237]).



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Dew et al. (Pub. No.: US 20080242953 A1, hereinafter “Dew”).

Regarding claim 36 
The combination of Coza and Pattillo teaches the system of claim 24, except for:
wherein the electronic device comprises a graphical display configured to allow the first individual to select an area on the first individual's body with a prior injury.
However, Dew teaches that it is known to include:
wherein the electronic device comprises a graphical display configured to allow the first individual to select an area on the first individual's body with a prior injury (Dew, FIG. 11, [0053]: display bone of foot and select bone with fractures; FIG. 12, [0054-0055]: select fractured bone).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Dew to include the aforementioned limitations since such a modification would be predictable. Specifically, the combination of Coza and Pattillo would continue to display data about a user’s foot except that now a prior injury is displayed and selected according to the teachings of Dew. This is a predictable result of the combination. (Dew, [0026]).
	

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Oda et al. (Pub. No.: US 2005/0049816 A1, hereinafter “Oda”).

Regarding claim 37 
The combination of Coza and Pattillo teaches the system of claim 36, 
wherein the first recommendation about a second article of footwear to be worn by the first individual is further based on the area on the first individual's body …(Pattillo, [0029]: analyzing a foot to suggest shoes to the individual; [0032]: pronation requirements includes gait; [0034]: shoe recommendations; [0037]; [0059])
The combination of Coza and Pattillo does not explicitly teach:
the first recommendation about a second article of footwear to be worn by the first individual is further based on the area on the first individual's body with the prior injury (emphasis added).
However, Oda teaches that it is known to include:
the first recommendation about a second article of footwear to be worn by the first individual is further based on the area on the first individual's body with the prior injury (emphasis added) (Oda, [0065]: store foot injury history of customer; [0140]: analyze foot of customer based on foot injury history to select shoe type; [0141]: select shoe type).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Oda to include the aforementioned limitations since such a modification would be predictable. Specifically, .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Mestas (Pub. No.: US 2014/0244009 A1, hereinafter “Mestas”).

Regarding claim 38 
The combination of Coza and Pattillo teaches the system of claim 26, except for:  
wherein the electronic device comprises a graphical display configured to display an update as to a status of the pairing of the sensor module to the electronic device.
However, Mestas teaches that it is known to include:
wherein the electronic device comprises a graphical display configured to display an update as to a status of the pairing of the sensor module to the electronic device ([0248]: display status indicator for pairing; FIG.61A-61C, [0253]: successful pairing indicator; [0148]: sensor and device).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Mestas to include the aforementioned limitations since such a modification would be predictable. Specifically, the combination of Coza and Pattillo would continue to display sensor data on an interface except that now a status of pairing sensor module is displayed according to the teachings of Mestas. This is a predictable result of the combination. (Mestas, [0006] and [0253]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Williams et al. (Pub. No.: 2012/0223943 A1, hereinafter “Williams”).

Regarding claim 42 
The combination of Coza and Pattillo teaches the system of claim 40, wherein the graphical display is configured to display one or more areas … corresponding to the one or more sales phases (Coza, [0272]: present activity metrics as a function of location; [0200]: determine location of athletic activity; [0202]: activity metric associated with location; [0273]: output image indicative of activity metric; [0174]). 
Coza teaches one or more areas but does not explicitly teach
display one or more areas of a retail environment…
However, Williams teaches that it is known to include:
display one or more areas of a retail environment…(Williams, [0029]: an illustration of the virtual retail environment of the physical retail environment may be displayed on an electronic display; FIG.2, [0010]; [0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Williams to include the aforementioned limitations since such a modification would be predictable. Specifically, the combination of Coza and Pattillo would continue to display one or more areas corresponding to the one or more sales phases except that now a retail environment is displayed according to the teachings of Williams. This is a predictable result of the combination. (Williams, [0005-0006]).
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Coza and Pattillo as applied to claim 24 above, and further in view of Bly et al. (US Pub. No. 20150031964 A1, hereinafter “Bly”).

Regarding claim 43 
The combination of Coza and Pattillo teaches the system of claim 24, wherein the electronic device is configured …to provide the first recommendation about the second article of footwear to be worn by the first individual to the first individual (Pattillo, [0029]:  determine appropriate shoes and suggest shoes to the individual; [0032]: pronation requirements includes gait; [0034]: shoe recommendations; [0037]; [0059]). 
Coza and Pattillo does not explicitly teach:
to notify the first individual that enough of the data for the first individual has been collected.
However, Bly teaches that it is known to include:
to notify the first individual that enough of the data for the first individual has been collected (Bly, FIG. 7, [0094]: If the collected data does meet the notification threshold, then the processor performs notification to a person that the collected data has met the notification threshold).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Coza and Pattillo with Williams to include the aforementioned limitations since such a modification would be predictable. Specifically, the combination of Coza and Pattillo would continue to provide footwear recommendations except that now an individual is notified that enough data has been 



Regarding claim 44 
The combination of Coza and Pattillo teaches the system of claim 24, wherein the sensor module is configured …to provide the first recommendation about the second article of footwear to be worn by the first individual to the first individual (Pattillo, [0029]:  determine appropriate shoes and suggest shoes to the individual; [0032]: pronation requirements includes gait; [0034]: shoe recommendations; [0037]; [0059]).  
Coza and Pattillo does not explicitly teach:
to notify the first individual that enough of the data for the first individual has been collected.
However, Bly teaches that it is known to include:
to notify the first individual that enough of the data for the first individual has been collected (Bly, FIG. 7, [0094]: If the collected data does meet the notification threshold, then the processor performs notification to a person that the collected data has met the notification threshold).
The motivation to combine Coza and Pattillo with Bly is the same as set forth in claim 43.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.                       			                                                                                                                                                         	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684